Citation Nr: 0922476	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbosacral spine discogenic 
disease for the period prior to February 22, 2006.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's lumbosacral spine discogenic 
disease for the period on and after to February 22, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
an increased disability evaluation for the Veteran's 
lumbosacral spine discogenic disease.  In December 2004, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  In August 2005, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  

In March 2006, the RO increased the evaluation for the 
Veteran's lumbosacral spine discogenic disease from 20 to 40 
percent; assigned separate 10 percent evaluations for right 
lower extremity peripheral neuropathy and left lower 
extremity peripheral neuropathy; and effectuated the awards 
as of February 22, 2006.  In June 2007, the Board remanded 
the Veteran's appeal to the RO for additional action.  

As noted in the Board's prior remands, the Veteran has 
submitted several claims which remain pending.  These are (1) 
entitlement to service connection for depression, secondary 
to the service-connected back disorder; (2) entitlement to a 
total disability rating based on individual unemployability; 
(3) entitlement to service connection for arthritis; and (4) 
entitlement to service connection for a prostate disorder.  
It appears that the RO still has not had an opportunity to 
act upon the claims.  Therefore, the issues are again 
REFERRED to the RO for action as may be appropriate.  




REMAND

In a July 2008 written statement, the Veteran advanced that 
his service-connected 
lumbosacral spine disability had increased in severity and 
currently encompassed both bowel and bladder weakness.  
Magnetic resonance imaging (MRI) studies of the lumbar spine 
from Butler Memorial Hospital dated in February 2009 note 
that the Veteran was examined "status post fall with pain."  
The MRI studies revealed findings consistent with multi-level 
inferior foraminal stenosis and a disc impressing upon the 
left S1 nerve root.  Clinical documentation associated with 
the MRI studies is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent progression of the Veteran's 
lumbosacral spine degenerative disc disease and as he was 
last afforded a VA examination for compensation purposes in 
February 2006, the Board finds that further evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release 
authorizing VA to request his treatment 
records from Butler Memorial Hospital.  
If he does so, the RO should request 
these records. 

2.  Then request copies of all VA 
clinical documentation from the Butler VA 
Medical Center pertaining to the 
Veteran's treatment after February 2008.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his lumbosacral spine degenerative 
disc disease.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether 
the Veteran has bowel and bladder 
impairment associated with his 
lumbosacral spine degenerative disc 
disease.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected lumbosacral 
spine degenerative disc disease with a 
full description of the effect of the 
disability upon his ordinary activities.  

4.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 20 percent for his lumbosacral 
spine discogenic disease for the period 
prior to February 22, 2006, and an 
evaluation in excess of 40 percent for 
his lumbosacral spine discogenic disease 
for the period on and after to February 
22, 2006.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The Veteran should be given 
the opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

